Citation Nr: 0930947	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
Veteran's service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 
1971 and from July 1974 to January 1979.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2008 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at a hearing before the Board at the RO in 
September 2008.  A transcript is of record.

Additional evidence from the Veteran with a written waiver of 
preliminary RO review were received in October 2008.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is degenerative disc disease of 
the lumbar spine otherwise related to such service.  

2.  Degenerative disc disease of the lumbar spine was not 
caused by or aggravated by the Veteran's service-connected 
lumbosacral strain. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, nor is degenerative 
disc disease of the lumbar spine proximately due to or caused 
by the Veteran's service-connected lumbosacral strain.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.
                                                                         
The RO provided the appellant with additional notice in April 
2009, subsequent to the January 2007 adjudication.  The 
notification also substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the April 2009 notice was not provided prior to the 
January 2007 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2009 
supplemental statement of the case, following the provision 
of notice in April 2009.  

The Board notes that there has been no notice regarding 
service connection on a secondary basis.  However, review of 
the record leads the Board to conclude that the Veteran 
effectively had actual knowledge of the essential elements 
required to establish service connection on a secondary 
basis.  At the September 2008 hearing before the Board at the 
RO, the Veteran's representative stated that based on her own 
experience and what she has been told by doctor, degenerative 
disc disease is a nerve disability.  She then asserted that 
degenerative disc disease is a natural progression of the 
Veteran's service connected back strain.  This exemplifies 
that the Veteran's representative was aware of how to 
establish service connection on a secondary basis.  The Board 
also believes it significant that the Veteran has been 
represented by a state service organization which is well-
versed in laws and regulations pertaining to Veteran's claim.  
The Board believes the Veteran can be viewed as having actual 
knowledge of how to establish secondary service connection.  
This is supported by the statements and testimony of the 
Veteran and his representative.    
  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran VA examinations in June 2006 and June 2009; and 
afforded the Veteran the opportunity to give testimony before 
the Board at the RO in September 2008.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection degenerative disc disease of the lumbar 
spine. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that all 
theories of entitlement--direct and secondary--must be 
considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 
(Fed. Cir. 1998) (noting that Congress expects the VA "to 
fully and sympathetically develop the veteran's claim to its 
optimum before deciding it on the merits").       

Various reports of medical examinations from January 1970 to 
January 1976 show that clinical evaluation of the spine was 
normal.  On a January 1976 report of medical history, the 
Veteran checked the appropriate box to deny recurrent back 
pain.  Altogether, service treatment records from September 
1970 to December 1978 show that the Veteran was treated for 
low back pain and was diagnosed with lumbosacral strain.  A 
December 1976 service treatment record shows that the Veteran 
was involved in a motor vehicle accident.  Service treatment 
records from August 1978 to September 1978 altogether note 
that the Veteran fell off a helicopter onto his back and had 
no problems until several months later when he was in the 
passenger seat of the car in a motor vehicle accident.  A 
September 1978 Report of Medical Board lists chronic 
lumbosacral strain as the only diagnosis.  The Board notes 
that x-rays of the back in April 1977 and September 1978 were 
reported to be within normal limits; there was no reference 
to any finding of disc disease or disc abnormalities. 

Service connection was established for lumbosacral strain by 
rating decision in September 1979. 

Post service evidence includes an October 1984 report by 
Samuel L. Clifford, M.D. to the effect that the Veteran was 
seen that same month for continuing low back complaints.  
Reference was made to an attached c-ray report, but a copy is 
not associated with the October 1984 report.  Dr. Clifford 
did not provide a diagnosis.  

In June 2006, the Veteran's claims file was reviewed by a VA 
examiner.  It was noted that the Veteran had lumbar 
degenerative disc disease without objective evidence to 
support radiculopathy.  The VA examiner continued that this 
was not caused by or related to lumbar strain during military 
service or injuries during military service.  In a 
handwritten addendum, the VA examiner stated that she could 
not say without resorting to mere speculation what percentage 
of complaints is disc disease or strain.

When the Veteran was afforded a VA examination in June 2009, 
the Veteran was interviewed and examined.  After extensively 
reviewing the claims file and providing the Veteran with an 
x-ray, the VA examiner diagnosed service-connected 
lumbosacral strain with no objective residuals.  She further 
diagnosed lumbar degenerative joint disease and mild 
degenerative disc disease at L4-5.  It was noted that there 
was subjective lumbar L5-S1 radiculitis that was not caused 
by or related to the lumbosacral strain.  The VA examiner 
stated that the Veteran's magnetic resonance imaging (MRI) 
results show only a mild disc bulge at L4-5 in 2005, which is 
consistent with natural aging.  She said that this shows that 
there was no significant disc or spine injury, based on a 
gold standard MRI, from service.  She continued that the 
degenerative changes in 2006 are the result of lifelong 
activity, body habitus and natural aging.  The Board reads 
the June 2009 report as reasonably conveying an opinion that 
the disc disease was due to factors other than the inservice 
injuries or the service-connected lumbosacral strain.  The 
examiner specifically indicated that the disc symptomatology 
was not caused by or related to the lumbosacral strain.  The 
Board views this as a medical opinion weighing against 
secondary service connection, either by causation or 
aggravation.  

The Board acknowledges an August 2006 letter from Peter M. 
Szymoniak, M.D., who states that the injury to the Veteran's 
back in 1976 has directly led to his problems in his back.  
He then stated that the Veteran had degenerating discs at L4-
5 and L5-S1.  The Board additionally acknowledges a September 
2008 letter also from Dr. Szymoniak who noted that he has 
treated the Veteran for more than 6 years and that the 
Veteran had a motor vehicle accident in 1976 while still in 
service.  He stated that two months after, the Veteran fell 
out of a helicopter and re-injured his back and sought 
treatment at the time.  Dr. Szymoniak noted that the Veteran 
pain was persistent and gradually worsening.  He stated that 
the Veteran's degenerative disc disease is more likely than 
not related to service and had its onset in 1976.  He 
clarified that he reviewed records from 1976 to 1978 as 
provided by the Veteran.  He concluded that the degenerative 
disc disease is a degenerative condition of the spine, and 
that it is significantly altered and aggravated by a 
musculoskeletal injury from 1976 as described to him by the 
Veteran.  

However, Dr. Szymoniak's opinion that the disc disease has 
its onset during service appears to be inconsistent with 
service treatment records which show extensive work-up of the 
Veteran's low back complaints, including x-rays which did not 
show any evidence of disc disease at that time.  While Dr. 
Szymoniak's opinion is entitled to some weight, the Board 
believes the detailed service treatment records documenting 
the findings of military medical personnel to be entitled to 
more weight as they represent competent evidence 
contemporaneous in time to the inservice injuries.  

The Board also notes that the June 2006 and June 2009 VA 
examiners had acknowledged the Veteran had complaints from 
1974 to 1979; that the Veteran had fallen from a parked 
helicopter when he landed on this back as opposed to an axial 
injury on the spine; and that the Veteran was a passenger in 
a rear-end collision in which he had whiplash or 
flexion/extension complaints.  After discussing various 
treatment records, the VA examiner from the June 2006 VA 
examination noted that the Veteran's degenerative disc 
disease is not indicative of an acute injury from the 
helicopter fall or the whiplash injury.  She continued that 
there was no indication of degenerative disc disease at any 
time prior to September 2002.  As a result, she concluded 
that lumbar degenerative disc disease was not caused by or 
related to lumbar strain during military service or injuries 
sustained during military service.

The Board further acknowledges the Veteran's assertions that 
his degenerative disc disease is related to service and to 
his lumbosacral strain.  The Board also acknowledges his 
representative's assertion at the September 2008 hearing 
before the Board that based on her own experience and what 
she has been told by doctor, degenerative disc disease is a 
nerve disability.  She then asserted that degenerative disc 
disease is a natural progression of the Veteran's service 
connected back strain.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.  Here, the 
June 2006 and June 2009 VA medical opinions were offered with 
benefit of review of the evidence and consistent with the 
service treatment records which show comprehensive 
examination of the Veteran during service for back 
complaints.  The VA opinions appear to be fully supported by 
the contemporaneous service treatment records which show only 
strain, no disc problems.  Again, a VA examiner has 
attributed the current disc disease to factors not related to 
service or to the service-connected strain, such as body 
habitus and natural aging.  The Board finds the VA opinions 
to be persuasive and entitled to more probative weight as 
they are consistent with and supported by service treatment 
records and post-service treatment records.  

Furthermore, the Board notes that the representative's 
statement regarding what she was told by doctors is hearsay 
evidence that would be considered too attenuated and 
inherently unreliable to constitute "medical" evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
service connection for disc disease either on a direct or a 
secondary basis. 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


